                                              LL~   _J •·' .... ',   I   'f
                                              C'OCL'V,....J T
UNITED STATES DISTRICT COURT                . F'...~CTRGr'-llCf:LL Y FiLE'.:';
                                              DCC# _ _ ___              _____ _ _ _
SOUTHERN DISTRICT OF NEW YORK
                                              DATE FILE0 . __a~.L6lQ.             -
VLADIMIR VYRKIN ,

                     Plaintiff ,            18-cv-12106 {JGK)

           - against -                      ORDER

TRIBORO BRIDGE & TUNNEL AUTHORITY,
ET AL . ,

                     Defendants .

JOHN G. KOELTL , District Judge:

     The matter is referred to Magistrate Judge Aaron for

purposes of settlement. If the case is not settled, the parties

should report back to the Court and submit a proposed briefing

schedule for a motion for summary judgment.



SO ORDERED.


Dated :    New York, New York
           February 20 , 2020

                                     United States District Judge
